Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Zucchero on 24 February 2022.

The application has been amended as follows: 
The claims have been amended as follows:

Claim 1. A peptide having high affinity for human PD-L1 protein, comprising[[ an]] the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 5.

Claim 5 has been canceled.

Claim 6. A method for detection or for clinical testing of PD-L1 protein expression, the method comprising administering[[ a]] the peptide having high affinity for 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Sequence search shows that a peptide comprising the amino acid sequence of SEQ ID NO: 1 or SEQ ID NO: 5 is free of prior art. Closest prior art is US2017/0112925 (PTO-892) which teaches oligopeptide PD-L1 binding antagonist (paragraph 026).  However, US2017/0112925 does not teach peptide comprising specific sequence of SEQ ID NO: 1 or 5 as claimed in instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4, 6 and 8 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/           Examiner, Art Unit 1643              

/JULIE WU/           Supervisory Patent Examiner, Art Unit 1643